
	
		I
		111th CONGRESS
		2d Session
		H. R. 4609
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To authorize the Administrator of the Small Business
		  Administration to waive interest for certain loans relating to damage caused by
		  Hurricane Katrina, Hurricane Rita, Hurricane Gustav, or Hurricane
		  Ike.
	
	
		1.Short titleThis Act may be cited as the
			 Southeast Hurricanes Small Business Disaster Relief Act of
			 2010.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term covered disaster loan
			 means a loan—
				(A)made under section
			 7(b) of the Small Business Act (15 U.S.C. 636(b));
				(B)for damage or
			 injury caused by Hurricane Katrina of 2005, Hurricane Rita of 2005, Hurricane
			 Gustav of 2008, or Hurricane Ike of 2008; and
				(C)made to a business
			 located in a declared disaster area;
				(3)the term declared disaster
			 area means an area in the State of Louisiana, State of Mississippi, or
			 State of Texas for which the President declared a major disaster under section
			 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170) relating to Hurricane Katrina of 2005, Hurricane Rita of 2005,
			 Hurricane Gustav of 2008, or Hurricane Ike of 2008;
			(4)the term
			 program means the Southeast Hurricanes Small Business Disaster
			 Relief Program established under section 3; and
			(5)the term small business
			 concern has the meaning given that term under section 3(a) of the Small
			 Business Act (15 U.S.C. 632(a)).
			3.Southeast
			 Hurricanes Small Business Disaster Relief Program
			(a)Program
			 establishedSubject to the availability of appropriations, the
			 Administrator shall establish a Southeast Hurricanes Small Business Disaster
			 Relief Program, under which the Administrator may waive payment of interest by
			 a business on a covered disaster loan—
				(1)for not more than
			 3 years; and
				(2)in a total amount
			 of not more than $15,000.
				(b)Priority of
			 applicationsThe Administrator shall, to the extent practicable,
			 give priority to an application for a waiver of interest under the program by a
			 small business concern—
				(1)with not more than
			 50 employees; or
				(2)that resumed
			 business operations in a declared disaster area during the period—
					(A)beginning on
			 September 1, 2005, and ending on October 1, 2006, for loans relating to
			 Hurricane Katrina of 2005 or Hurricane Rita of 2005; or
					(B)beginning on
			 September 1, 2008, and ending on January 1, 2009, for loans relating to
			 Hurricane Gustav of 2008 or Hurricane Ike of 2008.
					(c)Termination of
			 programThe Administrator may not approve an application under
			 the program after December 31, 2010.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator such sums as may be
			 necessary to carry out this Act.
		
